


Exhibit 10.6


NEXTERA ENERGY PARTNERS, LP
REGISTRATION RIGHTS AGREEMENT
July 1, 2014




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Title
 
Page
Section 1.
 
Definitions
 
1
Section 2.
 
Demand Registrations
 
4
Section 3.
 
Piggyback Registrations
 
9
Section 4.
 
Lock-Up Agreements
 
11
Section 5.
 
Registration Procedures
 
11
Section 6.
 
Registration Expenses
 
16
Section 7.
 
Indemnification and Contribution
 
16
Section 8.
 
Underwritten Offerings
 
19
Section 9.
 
Additional Parties; Joinder
 
19
Section 10.
 
Current Public Information
 
20
Section 11.
 
Subsidiary Public Offering
 
20
Section 12.
 
Transfer of Registrable Securities
 
20
Section 13.
 
General Provisions
 
21







--------------------------------------------------------------------------------






NEXTERA ENERGY PARTNERS, LP
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 1,
2014, by and between NextEra Energy Partners, LP, a Delaware limited partnership
(the “Partnership”), and NextEra Energy, Inc., a Florida corporation,
(“NextEra”). Except as otherwise specified herein, all capitalized terms in this
Agreement are defined in Section 1. This Agreement shall become effective (the
“Effective Time”) upon completion of the initial public offering of the
Partnership’s common units representing limited partner interests (the “Common
Units”).
WHEREAS, NextEra (together with its Affiliates (as defined below)) has acquired
and may from time to time acquire in the future, including under the Exchange
Agreement (as defined below), or in open market purchases, Common Units; and
WHEREAS, to induce NextEra and its Affiliates to hold Common Units, the
Partnership has agreed to grant NextEra rights to the registration of the
Registrable Securities (as defined below) held by NextEra and its Affiliates as
of the Effective Time or thereafter and according to the terms and conditions
herein.
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which the parties to
this Agreement hereby acknowledge, these parties agree that:
Section 1.    Definitions.
The following terms shall have the meanings below:
“Affiliate” of any Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person; provided that the Partnership and its
Subsidiaries shall not be deemed to be Affiliates of any Holder (as defined
below). As used in this definition, “control” (including, with its correlative
meanings, “controlling,” “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).
“Agreement” has the meaning in the recitals.
“Automatic Shelf Registration Statement” has the meaning in Section 2(a).
“Business Day” means every day except a Saturday or Sunday, or a legal holiday
in the City of New York on which banking institutions are authorized or required
by law, regulation or executive order to close.
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or




--------------------------------------------------------------------------------




governmental entity, any and all partnership, membership, limited liability
company or other equity interests of such Person that confer on the holder
thereof the right to receive a share of the profits and losses of, or the
distribution of assets of, the issuing Person, including in each case any and
all warrants, rights (including conversion and exchange rights) and options to
purchase any of the foregoing.
“Common Units” has the meaning in the preamble.
“Demand Registrations” has the meaning in Section 2(a).
“End of Suspension Notice” has the meaning in Section 2(f)(ii).
“Effective Time” has the meaning in the preamble.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.
“Exchange Agreement” means the agreement, dated as of July 1, 2014, by and among
the Partnership, NEE Operating LP and NEE Equity, under which NEE Equity can
tender common units of NEE Operating LP for redemption or in exchange for Common
Units after the expiration of the Purchase Price Adjustment Period;
“FINRA” means the Financial Industry Regulatory Authority.
“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405.
“Holder” means a holder of Registrable Securities.
“Indemnified Parties” has the meaning in Section 7(a).
“Joinder” has the meaning in Section 9.
“Long-Form Registrations” has the meaning in Section 2(a).
“NEE Equity” means NextEra Energy Equity Partners, LP, a Delaware limited
partnership.
“NEE Operating LP” means NextEra Energy Operating Partners, LP, a Delaware
limited partnership and a direct subsidiary of the Partnership.
“NextEra” has the meaning in the preamble.
“Partnership” has the meaning in the preamble.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Piggyback Registration” has the meaning in Section 3(a).
“Public Offering” means any sale or distribution by the Partnership and/or
Holders to the public of Common Units under an offering registered under the
Securities Act, other than the initial public offering of the Partnership.




--------------------------------------------------------------------------------




“Purchase Price Adjustment Period” has the meaning given such term in the
Purchase Agreement, dated as of July 1, 2014, by and among NEE Equity and the
Partnership.
“Registrable Securities” means (i) any Common Units acquired or that may be
acquired by NextEra or its Affiliates in accordance with the Exchange Agreement,
(ii) any Capital Stock of the Partnership or any Subsidiary issued or issuable
with respect to the securities referred to in clause (i) above by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization; and (iii) any
other Common Units held by NextEra or its Affiliates from time to time. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when they have been (a) sold or distributed in a Public
Offering, (b) sold in compliance with Rule 144 following the Effective Time, or
(c) repurchased by the Partnership or a Subsidiary of the Partnership, including
in accordance with the Exchange Agreement. For purposes of this Agreement, a
Person shall be deemed to be a Holder, and the Registrable Securities shall be
deemed to be in existence, whenever such Person has the right to acquire,
directly or indirectly, such Registrable Securities (upon conversion or exercise
in connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a Holder hereunder; provided that a Holder may only
request that Registrable Securities in the form of Capital Stock of the
Partnership registered or to be registered as a class under Section 12 of the
Exchange Act be registered under this Agreement.
“Registration Expenses” has the meaning in Section 6(a).
“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision) by the
SEC, as the same shall be amended from time to time, or any successor rule then
in force.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.
“Shelf Offering” has the meaning in Section 2(d)(ii).
“Shelf Offering Notice” has the meaning in Section 2(d)(ii).
“Shelf Offering Request” has the meaning in Section 2(d)(ii).
“Shelf Registrable Securities” has the meaning in Section 2(d)(ii).
“Shelf Registration” has the meaning in Section 2(a).
“Shelf Registration Statement” has the meaning in Section 2(d)(i).
“Short-Form Registrations” has the meaning in Section 2(a).
“Subsidiary” means, with respect to the Partnership, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Partnership or one or more of the
other Subsidiaries of the Partnership or a combination




--------------------------------------------------------------------------------




thereof, or (ii) if a limited liability company, partnership, association or
other business entity, a majority of the limited liability company, partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by the Partnership or one or more Subsidiaries of the
Partnership or a combination thereof. For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if such Person or
Persons shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing director or general partner of such limited liability company,
partnership, association or other business entity.
“Suspension Event” has the meaning in Section 2(f)(ii).
“Suspension Notice” has the meaning in Section 2(f)(ii).
“Suspension Period” has the meaning in Section 2(f)(i).
“Underwritten Takedown” has the meaning in Section 2(d)(ii).
“Violation” has the meaning in Section 7(a).
“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 under the
Securities Act.
Section 2.    Demand Registrations.
(1)    Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time following the date that is one hundred eighty days after
the Effective Time, the holders of at least a majority of the Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), and the holders of at least a majority
of the Registrable Securities may request registration under the Securities Act
of all or any portion of their Registrable Securities on Form S-3 or any similar
short-form registration (“Short-Form Registrations”), if available; provided,
however, that the Partnership shall not be required to effect the registration
of Registrable Securities pursuant to this Section 2 unless the Registrable
Securities are offered at an aggregate proposed offering price of not less than
$1 million at the time of the request. All registrations requested under this
Section 2(a) are referred to herein as “Demand Registrations.” The holders of a
majority of the Registrable Securities making a Demand Registration may request
that the registration be made under Rule 415 under the Securities Act (a “Shelf
Registration”) and, if the Partnership is a WKSI at the time any request for a
Demand Registration is submitted to the Partnership, that such Shelf
Registration be an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act) (an “Automatic Shelf Registration
Statement”). Within ten days after the filing of the registration statement
relating to the Demand Registration, the Partnership shall give written notice
of the Demand Registration to all other Holders and, subject to the terms of
Section 2(e), shall include in such Demand Registration (and in all related
registrations and qualifications under state blue sky laws and in any related
underwriting) all Registrable Securities with respect to which the Partnership
has received written requests for inclusion therein within 15 days after the
receipt of the Partnership’s notice; provided that, with the consent of the
holders of at least a majority of the Registrable Securities requesting such
registration, the Partnership may provide notice of the Demand Registration to
all other Holders within three Business Days following the non-confidential
filing of the registration statement with respect to the Demand Registration so
long as such registration statement is not an Automatic Shelf Registration
Statement. Each Holder agrees that such Holder shall treat as confidential the
receipt of the notice of Demand Registration and shall not




--------------------------------------------------------------------------------




disclose or use the information contained in such notice of Demand Registration
without the prior written consent of the Partnership until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.
(2)    Long-Form Registrations. The Holders shall be entitled to an unlimited
number of Long-Form Registrations, in which the Partnership shall pay all
Registration Expenses, whether or not any such registration is consummated. All
Long-Form Registrations shall be underwritten registrations.


(3)    Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), the holders of a majority of the Registrable
Securities shall be entitled to an unlimited number of Short-Form Registrations,
in which the Partnership shall pay all Registration Expenses. Demand
Registrations shall be Short-Form Registrations whenever the Partnership is
permitted to use any applicable short form and if the managing underwriters (if
any) agree to the use of a Short-Form Registration. Following the Effective
Time, the Partnership shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities.


(4)    Shelf Registrations.
(i)Subject to the availability of required financial information, as promptly as
practicable after the Partnership receives written notice of a request for a
Shelf Registration, the Partnership shall file with the SEC a registration
statement under the Securities Act for the Shelf Registration (a “Shelf
Registration Statement”). The Partnership shall use its best efforts to cause
any Shelf Registration Statement to be declared effective under the Securities
Act as soon as practicable after filing, and once effective, the Partnership
shall cause such Shelf Registration Statement to remain continuously effective
for such time period as is specified in such request, but for no time period
longer than the period ending on the earliest of (A) the third anniversary of
the date of filing of such Shelf Registration, (B) the date on which all
Registrable Securities covered by such Shelf Registration have been sold under
the Shelf Registration, and (C) the date as of which there are no longer any
Registrable Securities covered by such Shelf Registration in existence. Without
limiting the generality of the foregoing, the Partnership shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities held by or issuable to NextEra or its
Affiliates in accordance with the terms of the Exchange Agreement (or such other
number of Registrable Securities specified in writing by NextEra) to enable such
Shelf Registration Statement to be filed with the SEC as soon as practicable
after the expiration of the Purchase Price Adjustment Period.
(ii)In the event that a Shelf Registration Statement is effective, the holders
of a majority of the Registrable Securities covered by such Shelf Registration
Statement shall have the right at any time or from time to time to elect to sell
in an offering (including an underwritten offering (an “Underwritten Takedown”))
Registrable Securities available for sale under such registration statement
(“Shelf Registrable Securities”), so long as the Shelf Registration Statement
remains in effect, and the Partnership shall pay all Registration Expenses in
connection therewith. The holders of a majority of the Registrable Securities
covered by such Shelf Registration Statement shall make such election by
delivering to the Partnership a written request (a “Shelf Offering




--------------------------------------------------------------------------------




Request”) for such offering specifying the number of Shelf Registrable
Securities that the holders desire to sell in such offering (the “Shelf
Offering”). As promptly as practicable, but no later than two Business Days
after receipt of a Shelf Offering Request, the Partnership shall give written
notice (the “Shelf Offering Notice”) of such Shelf Offering Request to all other
holders of Shelf Registrable Securities. The Partnership, subject to Sections
2(e) and 8 hereof, shall include in such Shelf Offering the Shelf Registrable
Securities of any other holder of Shelf Registrable Securities that shall have
made a written request to the Partnership for inclusion in such Shelf Offering
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within seven days after the receipt
of the Shelf Offering Notice. The Partnership shall, as expeditiously as
possible (and in any event within 20 days after the receipt of a Shelf Offering
Request, unless a longer period is agreed to by the holders of a majority of the
Registrable Securities that made the Shelf Offering Request), use its reasonable
best efforts to facilitate such Shelf Offering. Each Holder agrees that such
Holder shall treat as confidential the receipt of the Shelf Offering Notice and
shall not disclose or use the information contained in such Shelf Offering
Notice without the prior written consent of the Partnership until such time as
the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.
(iii)Notwithstanding the foregoing, if the holders of a majority of the
Registrable Securities wish to engage in an underwritten block trade off of a
Shelf Registration Statement (either through filing an Automatic Shelf
Registration Statement or through a take-down from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
Holders only need to notify the Partnership of the block trade Shelf Offering
two Business Days before the day such offering is to commence (unless a longer
period is agreed to by the holders of a majority of the Registrable Securities
wishing to engage in the underwritten block trade) and the Partnership shall
promptly notify other Holders and such other Holders must elect whether or not
to participate by the next Business Day (i.e., one Business Day before the day
such offering is to commence) (unless a longer period is agreed to by the
holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Partnership shall as expeditiously as possible
use its best efforts to facilitate such offering (which may close as early as
three Business Days after the date it commences); provided that the holders of a
majority of the Registrable Securities shall use commercially reasonable efforts
to work with the Partnership and the underwriters before making such request in
order to facilitate preparation of the registration statement, prospectus and
other offering documentation related to the underwritten block trade.
(iv)The Partnership shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the holders of a majority of the
Registrable Securities to effect such Shelf Offering.
(5)    Priority on Demand Registrations and Shelf Offerings. The Partnership
shall not include in any Demand Registration or Shelf Offering any securities
that are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included




--------------------------------------------------------------------------------




in such registration; provided, however, that the Partnership may include in any
Demand Registration or Shelf Registration Capital Stock for sale for its own
account. If a Demand Registration or a Shelf Offering is an underwritten
offering and the managing underwriters advise the Partnership in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Partnership shall include in such
offering before the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder. Alternatively, if the
number of Registrable Securities which can be included on a Shelf Registration
Statement is otherwise limited by Instruction I.B.6 to Form S-3 (or any
successor provision thereto), the Partnership shall include in such offering
before the inclusion of any securities which are not Registrable Securities the
number of Registrable Securities requested to be included which can be included
on such Shelf Registration Statement in accordance with the requirements of
Form S-3, pro rata among the respective holders thereof on the basis of the
amount of Registrable Securities owned by each such holder.


(6)    Restrictions on Demand Registration and Shelf Offerings.


(i)    The Partnership may, with the consent of the holders of a majority of the
Registrable Securities, postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(and defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the Holders if (A) the board of directors of the Partnership’s general partner
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Partnership or any Subsidiary to engage in
any material acquisition of assets or stock (other than in the ordinary course
of business) or any material merger, consolidation, tender offer,
recapitalization, reorganization or other transaction involving the Partnership
and (B) upon consultation with counsel, the sale of Registrable Securities under
the registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) (x) the Partnership has a bona fide business purpose for preserving the
confidentiality of such transaction or (y) disclosure would have a material
adverse effect on the Partnership or the Partnership’s ability to consummate
such transaction; provided that in such event, the Holders shall be entitled to
withdraw such request for a Demand Registration or underwritten Shelf Offering
and the Partnership shall pay all Registration Expenses in connection with such
Demand Registration or Shelf Offering. The Partnership may delay a Demand
Registration hereunder only once in any twelve-month period. The Partnership may
extend the Suspension Period for any period of time with the consent of the
holders of a majority of the Registrable Securities.


(ii)    In the case of an event that causes the Partnership to suspend the use
of a Shelf Registration Statement as described in paragraph (f)(i) above or
under Section 5(a)(vi) (a “Suspension Event”), the Partnership shall give a
notice to the Holders




--------------------------------------------------------------------------------




registered under such Shelf Registration Statement (a “Suspension Notice”) to
suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing. A Holder shall
not effect any sales of the Registrable Securities under such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Partnership and before receipt of an End of Suspension Notice
(as defined below). Each Holder agrees that such Holder shall treat as
confidential the receipt of the Suspension Notice and shall not disclose or use
the information contained in such Suspension Notice without the prior written
consent of the Partnership until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. The Holders
may recommence effecting sales of the Registrable Securities under the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Partnership, which End of
Suspension Notice shall be given by the Partnership to the Holders and to the
Holders’ legal counsel, if any, promptly following the conclusion of any
Suspension Event and its effect.


(iii)    Notwithstanding any provision herein to the contrary, if the
Partnership shall give a Suspension Notice with respect to any Shelf
Registration Statement under this Section 2(f), the Partnership agrees that it
shall extend the period of time during which such Shelf Registration Statement
shall be maintained effective under this Agreement by the number of days during
the period from the date of receipt by the Holders of the Suspension Notice to
and including the date of receipt by the Holders of the End of Suspension Notice
and provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.


(7)    Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the Partnership’s approval, which shall not be unreasonably withheld,
conditioned or delayed. If any Shelf Offering is an underwritten offering, the
holders of a majority of the Registrable Securities participating in such
underwritten offering shall have the right to select the investment
banker(s) and manager(s) to administer the offering relating to such Shelf
Offering, subject to the Partnership’s approval, which shall not be unreasonably
withheld, conditioned or delayed.


(8)    Other Registration Rights. Except as provided in this Agreement, the
Partnership shall not grant to any Persons the right to request the Partnership
or any Subsidiary to register any Capital Stock of the Partnership or any
Subsidiary, or any securities convertible or exchangeable into or exercisable
for such securities, without the prior written consent of the holders of a
majority of the Registrable Securities.


Section 3.    Piggyback Registrations.
(1)    Right to Piggyback. Whenever the Partnership proposes to register any of
its securities under the Securities Act (other than (i) under a Demand
Registration or the registration of the Partnership’s securities in order to
satisfy the Partnership’s or any Subsidiary’s obligation to deliver cash
proceeds from the sale of such securities under the Exchange Agreement, (ii) in
connection with




--------------------------------------------------------------------------------




registrations on Form S-4 or S-8 promulgated by the SEC or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Partnership shall give prompt
written notice (in any event within three Business Days after its receipt of
notice of any exercise of demand registration rights other than under this
Agreement and, subject to the terms of Sections 3(c) and (d), shall include in
such Piggyback Registration (and in all related registrations or qualifications
under blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Partnership has received written requests for
inclusion therein within 20 days after delivery of the Partnership’s notice.


(2)    Piggyback Expenses. The Registration Expenses of the Holders shall be
paid by the Partnership in all Piggyback Registrations, whether or not any such
registration became effective.
(3)    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Partnership, and the managing
underwriters advise the Partnership in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Partnership shall include in such registration (i) first, the
securities the Partnership proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.


(4)    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Partnership’s
securities, and the managing underwriters advise the Partnership in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Partnership shall include in such
registration (i) first, the securities requested to be included therein by the
holders initially requesting such registration and the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such securities on the basis of the number of securities owned by
such Holder, and (ii) second, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.
(5)    Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering must be approved by the holders of a majority of the Registrable
Securities included in such Piggyback Registration. Such approval shall not be
unreasonably withheld, conditioned or delayed.
(6)    Right to Terminate Registration. The Partnership shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Partnership in accordance with Section 6.




--------------------------------------------------------------------------------






Section 4.    Lock-Up Agreements.
If required by the holders of a majority of the Registrable Securities, each
Holder shall enter into lock-up agreements with the managing underwriters of an
underwritten Public Offering in such form as agreed to by the holders of a
majority of the Registrable Securities participating in such Public Offering. If
required by the holders of a majority of the Registrable Securities, the
Partnership shall use best efforts to cause each of the directors and executive
officers of the general partner of the Partnership and any holders of Common
Units who beneficially own in excess of 1% of the total outstanding Common Units
to enter into substantially similar lock-up agreements.
Section 5.    Registration Procedures.
(1)    Whenever the Holders have requested that any Registrable Securities be
registered under this Agreement or have initiated a Shelf Offering, (i) such
Holders shall, if applicable, cause such Registrable Securities to be exchanged
into Common Units in accordance with the terms of the Exchange Agreement before
or substantially concurrently with the sale of such Registrable Securities and
(ii) the Partnership shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof held by a Holder requesting registration,
and pursuant thereto the Partnership shall as expeditiously as possible:


(i)    in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the SEC a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective (provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Partnership shall furnish to the counsel selected by the holders of
a majority of the Registrable Securities covered by such registration statement
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comment of such counsel);


(ii)    notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Partnership or its
counsel of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;


(iii)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof in such registration statement (but not in any event before the
expiration of any longer period required under the Securities Act or, if such
registration statement relates to an underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration




--------------------------------------------------------------------------------




statement during such period in accordance with the intended methods of
disposition by the sellers thereof in such registration statement;


(iv)    furnish to each seller of Registrable Securities thereunder such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;


(v)      use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided that the Partnership shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) consent to general service
of process in any such jurisdiction or (C) subject itself to taxation in any
such jurisdiction;


(vi)       notify each seller of such Registrable Securities (A) promptly after
it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the SEC for the
amendment or supplementing of such registration statement or prospectus or for
additional information, and (C) at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, subject to
Section 2(f), at the request of any such seller, the Partnership shall prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;


(vii)    use reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Partnership are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;


(viii)    use reasonable best efforts to provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;


(ix)        enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as




--------------------------------------------------------------------------------




the holders of a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a split or combination of Common Units, recapitalization or
reorganization);


(x)       make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition under such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Partnership as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
officers, directors, employees, agents, representatives and independent
accountants of the Partnership’s general partner to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;


(xi)       take all reasonable actions to ensure that any Free Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, shall not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;


(xii)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Partnership’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158;


(xiii)    permit any of Registrable Securities which Holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Partnership, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Partnership, which in the
reasonable judgment of such Holder and its counsel should be included;


(xiv)    in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Units included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;


(xv)    use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;






--------------------------------------------------------------------------------




(xvi)    cooperate with the Holders covered by the registration statement and
the managing underwriter or agent, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement and enable such
securities to be in such denominations and registered in such names as the
managing underwriter, or agent, if any, or such Holders may request;


(xvii)    cooperate with each Holder covered by the registration statement and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;


(xviii)    use its reasonable best efforts to make available the executive
officers of the general partner of the Partnership to participate with the
Holders and any underwriters in any “road shows” or other selling efforts that
may be reasonably requested by the Holders in connection with the methods of
distribution for the Registrable Securities;


(xix)    in the case of any underwritten offering, use its reasonable best
efforts to obtain one or more cold comfort letters from the Partnership’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;


(xx)    in the case of any underwritten offering, use its reasonable best
efforts to provide a legal opinion of the Partnership’s outside counsel, dated
the effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters and the Holders of
such Registrable Securities;


(xxi)    if the Partnership files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) during the period during which such Automatic Shelf Registration Statement
is required to remain effective;


(xxii)    if the Partnership does not pay the filing fee covering the
Registrable Securities at the time an Automatic Shelf Registration Statement is
filed, pay such fee at such time or times as the Registrable Securities are to
be sold; and


(xxiii)    if the Automatic Shelf Registration Statement has been outstanding
for at least three years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Partnership is required to re-evaluate its WKSI status the
Partnership determines that it is not a WKSI, use its best efforts to refile the
Shelf Registration Statement on Form S-3




--------------------------------------------------------------------------------




and, if such form is not available, Form S-1 and keep such registration
statement effective during the period during which such registration statement
is required to be kept effective.


(2)        Any officer of the general partner of the Partnership who is a Holder
agrees that if and for so long as he or she is employed by the Partnership or
any Subsidiary thereof, he or she shall participate fully in the sale process in
a manner customary for persons in like positions and consistent with his or her
other duties with the Partnership, including the preparation of the registration
statement and the preparation and presentation of any road shows.


(3)        The Partnership may require each seller of Registrable Securities as
to which any registration is being effected to furnish the Partnership such
information regarding such seller and the distribution of such securities as the
Partnership may from time to time reasonably request in writing.


(4)        If NextEra or any of its Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Partnership shall, subject to
any applicable lock-ups, work with the foregoing persons in good faith to
facilitate such in-kind distribution in the manner reasonably requested.


Section 6.    Registration Expenses.


(1)        The Partnership’s Obligation. All expenses incident to the
Partnership’s performance of or compliance with this Agreement (including,
without limitation, all registration, qualification and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians, and fees
and disbursements of counsel for the Partnership and all independent certified
public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by the Partnership) (all such expenses
being herein called “Registration Expenses”), shall be borne as provided in this
Agreement, except that the Partnership shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of the
officers and employees of its general partner performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Partnership are then listed. Each Person that sells securities under a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person’s account.


(2)        Counsel Fees and Disbursements. In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering that is an
underwritten Public Offering, the Partnership shall reimburse the Holders
included in such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Registrable Securities
included in such registration or participating in such Shelf Offering and
disbursements of each additional counsel retained by any Holder for the purpose
of rendering a legal opinion on behalf of such Holder in connection with any
underwritten Demand Registration, Piggyback Registration or Shelf Offering.


Section 7.    Indemnification and Contribution.


(1)        By the Partnership. The Partnership shall indemnify and hold
harmless, to the extent permitted by law, each Holder, each Holder’s officers,
directors, managers, employees, agents and representatives, and each Person who
controls such Holder (within the meaning of




--------------------------------------------------------------------------------




the Securities Act) (the “Indemnified Parties”) against all losses, claims,
actions, damages, liabilities and expenses (including with respect to actions or
proceedings, whether commenced or threatened, and including reasonable attorney
fees and expenses) caused by, resulting from, arising out of, based upon or
related to any of the following statements, omissions or violations (each a
“Violation”) by the Partnership:  (i) any untrue or alleged untrue statement of
material fact contained in (A) any registration statement, prospectus,
preliminary prospectus or Free Writing Prospectus, or any amendment thereof or
supplement thereto or (B) any application or other document or communication (in
this Section 7, collectively called an “application”) executed by or on behalf
of the Partnership or based upon written information furnished by or on behalf
of the Partnership filed in any jurisdiction in order to qualify any securities
covered by such registration under the securities laws thereof, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Partnership of the Securities Act or any other
similar federal or state securities laws or any rule or regulation promulgated
thereunder applicable to the Partnership and relating to action or inaction
required of the Partnership in connection with any such registration,
qualification or compliance. In addition, the Partnership shall reimburse such
Indemnified Party for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such losses.
Notwithstanding the foregoing, the Partnership shall not be liable in any such
case to the extent that any such losses result from, arise out of, are based
upon, or relate to an untrue statement or alleged untrue statement, or omission
or alleged omission, made in such registration statement, any such prospectus,
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto, or in any application, in reliance upon, and in conformity with,
written information prepared and furnished in writing to the Partnership by such
Indemnified Party expressly for use therein or by such Indemnified Party’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Partnership has furnished such
Indemnified Party with a sufficient number of copies of the same. In connection
with an underwritten offering, the Partnership shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.


(2)        By Each Security Holder. In connection with any registration
statement in which a Holder is participating, each such Holder shall furnish to
the Partnership in writing such information as the Partnership reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Partnership
and the officers, directors, managers, employees, agents and representatives of
its general partner, and each Person who controls the Partnership (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each Holder and shall be limited to the
net amount of proceeds received by such Holder from the sale of Registrable
Securities under such registration statement.


(3)        Claim Procedure. Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such




--------------------------------------------------------------------------------




indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration if such
Holders are indemnified parties, at the expense of the indemnifying party.


(4)        Contribution. If the indemnification provided for in this Section 7
is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected under such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution under this Section 7(d) were to be determined by
pro rata allocation or by any other method of allocation that does not take into
account such equitable considerations. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.


(5)        Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.


(6)        Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have under law or
contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.






--------------------------------------------------------------------------------




Section 8.    Underwritten Offerings.


(1)        Participation. No Person may participate in any offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, under any over-allotment or “green shoe” option
requested by the underwriters; provided that no Holder shall be required to sell
more than the number of Registrable Securities such Holder has requested to
include) and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements. Each such Holder shall execute and
deliver such other agreements as may be reasonably requested by the Partnership
and the lead managing underwriters that are consistent with such Holder’s
obligations under Sections 4, 5 and 8(a) or that are necessary to give further
effect thereto. To the extent that any such agreement is entered into under, and
consistent with, Sections 4 and 8(a), the respective rights and obligations
created under such agreement shall supersede the respective rights and
obligations of the Holders, the Partnership and the underwriters created under
this Section 8(a).


(2)        Price and Underwriting Discounts. In the case of an underwritten
Demand Registration or Underwritten Takedown requested by Holders under this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.


(3)        Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Partnership of the happening of any event of the kind described in
Section 5(a)(vi), shall immediately discontinue the disposition of its
Registrable Securities under the registration statement until such Person’s
receipt of the copies of a supplemented or amended prospectus as contemplated by
Section 5(a)(vi). In the event the Partnership has given any such notice, the
applicable time period in Section 5(a)(ii) during which a Registration Statement
is to remain effective shall be extended by the number of days during the period
from and including the date of the giving of such notice under this
Section 8(c) to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 5(a)(vi).


Section 9.    Additional Parties; Joinder.
Subject to the prior written consent of the holders of a majority of the
Registrable Securities, the Partnership may permit any Person who acquires
Common Units or rights to acquire Common Units from the Partnership after the
date hereof to become a party to this Agreement and to succeed to all of the
rights and obligations of a Holder under this Agreement by obtaining an executed
joinder to this Agreement from such Person in the form of Exhibit A attached
hereto (a “Joinder”). Upon the execution and delivery of a Joinder by such
Person, the Common Units shall constitute Registrable Securities and such Person
shall be a Holder under this Agreement, and the Partnership shall add such
Person’s name and address to the Schedule of Investors hereto and circulate such
information to the parties to this Agreement.
Section 10.    Current Public Information.
At all times after the Partnership has filed a registration statement with the
SEC under the requirements of either the Securities Act or the Exchange Act, the
Partnership shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any




--------------------------------------------------------------------------------




Holder or Holders may reasonably request, all to the extent required to enable
such Holders to sell Registrable Securities under Rule 144. Upon request, the
Partnership shall deliver to any Holder a written statement as to whether it has
complied with such requirements.
Section 11.    Subsidiary Public Offering.
If, after an initial Public Offering of the Capital Stock of one of its
Subsidiaries, the Partnership distributes securities of such Subsidiary to its
equity holders, then the rights and obligations of the Partnership under this
Agreement shall apply, mutatis mutandis, to such Subsidiary, and the Partnership
shall cause such Subsidiary to comply with such Subsidiary’s obligations under
this Agreement.
Section 12.    Transfer of Registrable Securities.


(1)        Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Partnership,
(ii) transfers among NextEra and any of its Affiliates, (iii) a Public Offering,
(iv) a sale under Rule 144 after the Effective Time or (v) a transfer in
connection with a Sale of the Partnership, before transferring any Registrable
Securities to any Person (including, without limitation, by operation of law),
the transferring Holder shall cause the prospective transferee to execute and
deliver to the Partnership a Joinder agreeing to be bound by the terms of this
Agreement. Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Partnership
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.
(2)        Legend. Each certificate evidencing any Registrable Securities and
each certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF , 2014, AMONG THE ISSUER OF SUCH SECURITIES (THE “PARTNERSHIP”) AND
CERTAIN OF THE PARTNERSHIP’S SECURITYHOLDERS, AS AMENDED. A COPY OF SUCH
REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
PARTNERSHIP TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
The Partnership shall imprint such legend on certificates evidencing Registrable
Securities outstanding before the date hereof. The legend above shall be removed
from the certificates evidencing any securities that have ceased to be
Registrable Securities.
Section 13.    General Provisions.
(1)        Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Partnership and holders of a majority of the
Registrable Securities; provided that no such amendment, modification or waiver
that would materially and adversely affect a Holder or group of Holders in a
manner materially different than any other Holder or group of Holders (other
than amendments and modifications required to implement the provisions of
Section 9), shall be effective against such Holder or group of Holders without
the consent of the holders of a majority of the Registrable Securities that are
held by the group of Holders that is materially and adversely affected thereby.
The failure or delay of any




--------------------------------------------------------------------------------




Person to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement shall not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.
(2)        Remedies. The parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.
(3)        Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.
(4)        Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.
(5)        Successors and Assigns. This Agreement shall bind and inure to the
benefit and be enforceable by the Partnership and its successors and assigns and
the Holders and their respective successors and assigns (whether so expressed or
not). In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or Holders
are also for the benefit of, and enforceable by, any subsequent Holder.
(6)        Notices. Any notice, demand or other communication to be given under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Partnership at the address
specified below and to any Holder or to any other party subject to this
Agreement at such address as indicated on the Schedule of Investors hereto, or
at such address or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. The Partnership’s address is:




--------------------------------------------------------------------------------




NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attn: General Counsel
Facsimile: (561) 694-4999
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(7)        Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.
(8)        Governing Law. The limited partnership law of the State of Delaware
shall govern all issues and questions concerning the relative rights of the
Partnership and its common unitholders. All other issues and questions
concerning the construction, validity, interpretation and enforcement of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
(9)        MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
(10)    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE WILL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
(11)    No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Partnership and each Holder agrees and acknowledges that no recourse under
this Agreement, or any documents or instruments delivered in connection with
this Agreement, shall be had




--------------------------------------------------------------------------------




against any current or future director, officer, employee, general or limited
partner or member of any Holder or of any Affiliate or assignee thereof, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.
(12)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.
(13)    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
(14)    Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.
(15)    Electronic Delivery. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
(16)    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Holder shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.
(17)    No Inconsistent Agreements. The Partnership shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.




*     *     *     *    *






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
NEXTERA ENERGY PARTNERS, LP


By:
NextEra Energy Partners GP, Inc., its general partner



By:   /s/ Armando Pimentel, Jr.                    
          Name: Armando Pimentel, Jr.
          Title: President
NEXTERA ENERGY, INC.


By:    /s/ Charles E. Sieving                         
          Name:   Charles E. Sieving
          Title:   Executive Vice President &
                      General Counsel




















































Signature Page
Registration Rights Agreement




--------------------------------------------------------------------------------






SCHEDULE OF INVESTORS
NextEra Energy, Inc.
700 Universe Boulevard
Juno Beach, Florida 33408
Attn: General Counsel
Facsimile: (561) 694-4999




--------------------------------------------------------------------------------






EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
JOINDER
The undersigned is executing and delivering this Joinder under the Registration
Rights Agreement dated as of July 1, 2014 (as the same may hereafter be amended,
the “Agreement”), among NextEra Energy Partners, LP, a Delaware limited
partnership (the “Partnership”), and the other persons named as parties therein.
By executing and delivering this Joinder to the Partnership, the undersigned
hereby agrees to become a party to, to be bound by, and to comply with the
provisions of the Agreement as a Holder in the same manner as if the undersigned
were an original signatory to the Agreement.
Accordingly, the undersigned has executed and delivered this Joinder as of the
       day of                     ,        .
 
 
 
Signature of Unitholder
 
 
 
 
 
Printed Name of Unitholder
 
 
 
Address:
 
 
 
 
 
 
 
Agreed and Accepted as of             ,        .
 
 
 
 
 
 
 
NEXTERA ENERGY PARTNERS, LP
 
 
 
Name:                                                                    
 
 
 
Title:                                                                      
 







